Citation Nr: 0213933	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a low back 
disorder.

2. Entitlement to service connection for a skin disorder.

(The issue of entitlement to service connection for a skin 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1994, August 2000, and 
September 2000 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO) which 
denied the benefits sought on appeal.

The Board notes that a substantive appeal, VA Form 9 (Appeal 
to the Board of Veterans' Appeals), for the veteran's claim 
for a skin disorder on the basis of Agent Orange exposure was 
filed in January 1995, and that the applicable laws and 
regulations have changed.  Where the law or regulations 
change while an appeal is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In this case, the RO did not notify the veteran of 
the change in regulation or consider the veteran's service 
connection for a skin disorder, to include as secondary to 
Agent Orange exposure claim under both the former and revised 
laws and regulations.  However, the new criteria for 
evaluating Agent Orange claims are generally more favorable 
to the veteran.  As such, the Board finds that notice of the 
change in the law is not necessary, and that the Board 
retains jurisdiction over this issue.  Nevertheless, the 
Board is undertaking additional development on the issue of 
entitlement to service connection for a skin disorder, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this issue.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed June 1969 rating decision, the RO denied 
the veteran's claim of service connection for a low back 
disorder.

3.  The evidence associated with the veteran's claims file 
subsequent to the June 1969 rating decision is new, but not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disorder.


CONCLUSIONS OF LAW

1.  The June 1969 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2. The evidence associated with the veteran's claims file 
subsequent to the RO's June 1969 rating decision is not new 
and material, and the veteran's claim for service connection 
for a low back disorder is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5108 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a low back 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The Board observes 
that the veteran's claim of entitlement to service connection 
was first considered and denied in June 1969.  The Board 
notes that the veteran first attempted to reopen his claim 
for service connection in September 1993, and that this claim 
was denied in a June 1994 rating decision.  The veteran filed 
a notice of disagreement in August 1994, and the RO issued a 
statement of the case in November 1994.  In January 1995, the 
veteran perfected his appeal.  However, the record reflects 
that the veteran's claims file was not certified for appeal 
at that time.  In December 1999, the veteran again filed a 
claim for service connection for his back disorder, which was 
denied in July 2000 letter, which informed the veteran of his 
appellate rights, and in August and September 2000 rating 
decisions.  The veteran again filed a notice of disagreement 
in October 2000, and the RO again issued a statement of the 
case in November 2000.  The veteran perfected his appeal in 
November 2000.  Nonetheless, the Board finds that the 
veteran's original 1995 appeal is still before the Board, 
even though the veteran's appeal to the Board to reopen his 
claim for service connection was not certified until July 
2001.  Nonetheless, the issue remains whether the veteran has 
submitted new and material evidence to reopen a claim of 
service connection for a low back disorder.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decisions 
and the statements of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  See Quartuccio v. Principi, 16 Vet. App.  
183,187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained, and the veteran was 
afforded a VA examination.  The Board notes that the veteran 
originally filed a substantive appeal, VA Form 9 (Appeal to 
the Board of Veterans' Appeals) in January 1995, and had 
indicated that he wished to have a hearing.  However, the 
record reflects that the veteran was requesting a hearing 
regarding his claim for nonservice-connected pension 
benefits, which was also pending at that time, and that the 
hearing on that issue was held.  Likewise, on a more recent 
VA Form 9, filed by the veteran in November 2000, the veteran 
indicated that he did not wish to have a hearing in 
connection with his claim to reopen the issue of service 
connection for a low back disorder.  The veteran has not made 
the Board aware of any additional evidence that should be 
obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747) (1992). 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  In addition, where the veteran files 
a NOD, but fails to perfect his appeal within sixty days of 
the date on which the statement of the case was mailed or 
within one year from the date of mailing the notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.302(b).  Once an RO's decision becomes final, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by the VA.  See 38 U.S.C.A. § 5108.  
In this case, the veteran did not file a NOD after the RO's 
June 1969 rating decision.  Therefore, the RO's June 1969 
rating decision is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with regard to a 
claim that was disallowed, the Secretary must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  Since 
the current claim was filed prior to that date, the old 
version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  See Routen v. Brown, 10 Vet. App. 183, 186(1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a). The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The RO's June 1969 rating decision denying service connection 
for a low back disorder relied on the veteran's service 
medical records and a May 1969 VA examination report.  The 
veteran's service medical records did not report any 
diagnosis or treatment for a back disorder.  The June 1966 
Report of Medical History for induction indicates that the 
veteran reported having rheumatic fever and swollen or 
painful joints, as well as a history of broken bones.  A 
physician's note indicates that the veteran had rheumatic 
fever with arthralgia and fractures of both arms prior to his 
service, neither of which were considered disabling.  The 
contemporaneous Report of Medical Examination shows that 
clinical evaluation of the veteran's spine and 
musculoskeletal system was normal.  At the veteran's 
September 1968 separation examination, his Report of Medical 
History indicates that the veteran again reported a history 
of rheumatic fever and swollen or painful joints.  A 
physician's note indicates that the veteran had rheumatic 
fever with leg cramps and swollen and painful joints at ages 
9 to 16, without adverse sequelae.  The contemporaneous 
Report of Medical Examination shows that the clinical 
evaluation of the veteran's spine and musculoskeletal system 
was normal.  The May 1969 VA examination report indicates 
that the veteran complained of low back pain over the 
sacroiliac since an injury "from [a] tree trunk" and that 
the veteran reported that he was unable to do any heavy 
lifting due to back and shoulder injuries.  X-rays of the 
lumbosacral spine and pelvis were negative.  Examination 
showed full range of motion of the veteran's spine and 
extremities, with subjective complaints of pain and 
tenderness on palpation over both sacroiliac joints.  The 
paravertebral lumbar muscles were not tender or spastic and 
there was no muscle atrophy or sensory deficit.  The 
diagnosis was a chronic, recurrent sacroiliac strain.

Additional evidence regarding the veteran's low back disorder 
has been associated with the claims file subsequent to the 
June 1969 rating decision.  This evidence includes private 
medical records dated November 1974 to April 1993, workers' 
compensation and Social Security Administration records, VA 
medical records dated January 1991 to May 2000, and a VA 
examination report dated October 1993.  

Workers' compensation records dated April 1972 indicate that 
the veteran received a workers' compensation settlement for a 
pulled back muscle sustained in October 1971 when the veteran 
was unloading and reloading stereos.

The veteran's private medical records November 1974 to 
January 1975 indicate that the veteran reported low back pain 
for six months following lifting a 50-pound air gun at work, 
and that he reported that he first injured his low back three 
years earlier while at work.  The diagnosis was lumbosacral 
strain.  An April 1975 record indicates that the veteran 
reported an injury to his back in April 1974, while at work, 
and that the veteran denied any previous complaints of low 
back pain.  A review of x-rays was negative for fracture, 
dislocation, inflammation, or infiltrate changes.  There was 
no evidence of forward migration or spondylolisthesis, and 
disc spaces were well preserved.  The diagnosis was 
lumbosacral sprain by history, a conscious or unconscious 
exaggeration of symptomatology, and questionable unilateral 
spondylolysis of L5 on the right.

Workers' compensation records dated February 1980 indicate 
that the veteran was awarded a settlement for injuries to the 
lower back sustained in May 1977, June 1977, and May 1978 
when the veteran fell on a wet roof.

An October 1990 private medical record shows that the veteran 
complained of low back pain with aching and numbness of the 
legs after stepping in a hole in 1990.

A January 1991 VA medical record shows a diagnosis of chronic 
low back pain.

VA medical records dated January through February 1992 
indicate that the veteran reported a history of low back pain 
since falling from a bulldozer in 1967, while in service.  He 
was diagnosed with probable mechanical back pain and 
degenerative disc disease of L4-L5.  An April 1992 record 
shows that the veteran was diagnosed with low back pain 
following an MRI, which showed degenerative disc disease at 
L3-L4, a small disc protrusion at L4-L5, and moderate 
degeneration of disc space.  Another April 1992 record shows 
that the veteran was put on a weight restriction and that 
surgery was possible for the veteran's low back pain.  A May 
1992 record indicates that the veteran was diagnosed with a 
low back strain, without evidence of a neurological deficit.

A January 1993 private medical record shows that the veteran 
received physical therapy.  An April 1993 private medical 
record shows that the veteran was diagnosed with vertebral 
subluxations of L5 and the sacrum following complaints of low 
back pain with aching and numbness in the legs, which the 
veteran reported was from slipping in a hole in 1990. 

A September 1993 VA radiology report indicates that an x-ray 
showed disc vertebral narrowing at L4-5, without change, 
probably indicative of degenerative disc disease.

The veteran was afforded a VA examination in October 1993.  
According to the examination report, the veteran reported an 
injury to his back in a bulldozer accident in 1967, while in 
Vietnam.  The veteran also reported hospitalization and 
physical therapy at that time, and that he was fine until he 
re-injured his back in 1990 when he fell into a hole.  He 
complained of severe back pain with radiation, exacerbated by 
lifting.  Examination showed a slow, stiff, and antalgic gait 
and slightly stooped posture.  An x-ray of the lumbosacral 
spine showed mild degenerative joint disease of the L4-L5 
disc space and a straightening of the lumbar lordosis 
indicating muscle spasm.  A CT scan of the lumbar spine 
showed right lateral disc protrusion, degenerative joint 
disease at L5-S1, with a possible small herniation at L4-L5.  
An EMG was normal, without evidence of a neurologic deficit.

Social Security records dated March 1994 indicate that the 
veteran was awarded Social Security benefits due to lower 
back pain, diagnosed as degenerative disc disease of the 
lumbosacral spine, and a fractured left elbow.

An October 1997 VA medical record shows a diagnosis of 
degenerative disc disease with low back pain.  According to 
the record, the veteran reported being involved in a 
bulldozer accident in 1967 and denied any subsequent injuries 
to his back. 

A May 2000 VA medical record shows that the veteran reported 
that his low back pain was the result of an in-service injury 
from when a bulldozer tipped in 1968.  The diagnosis was 
degenerative joint disease of the lumbosacral spine.

Based on the foregoing evidence, the Board finds that the 
veteran has not satisfied his burden of presenting new and 
material evidence.  Although the aforementioned evidence is 
new, these records do not demonstrate that the veteran's low 
back disorder was incurred during service.  These records 
refer only to the evaluation and treatment of the veteran's 
low back disorder, including post-service injuries.  While 
the Board acknowledges that the veteran reported to some of 
his treating providers that his back problems were caused by 
an in-service injury to his back, these statements do not 
demonstrate that the veteran's low back disorder was incurred 
during his active service.  Likewise, the veteran did not 
provide any evidence of a back injury or treatment for the 
low back during his service.  The veteran's private and VA 
medical records, as well as his workers' compensation 
records, clearly demonstrate that the veteran has been 
treated for a low back disorder.  However, these records 
either attribute the veteran's low back disorder to injuries 
incurred after service or report the current nature and 
severity of his low back disorder.  Similarly, the VA 
examination report refers only to the evaluation of the 
veteran's current low back disorder.  These records are not 
material because they show nothing more than the current 
diagnoses of and treatment for the veteran's low back 
disorder.  Accordingly, the Board finds that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claim of entitlement to service connection for a low back 
disorder.

In conclusion, the additional evidence does not contain any 
probative evidence that the veteran incurred a low back 
disorder in service, or that the veteran's current low back 
disorder is otherwise related to his active service, and, 
therefore, the additional evidence is not material.  See 
38 C.F.R. § 3.156(a).  See also 38 U.S.C.A. §  1110; 
38 C.F.R. § 3.303 (service connection may only be granted for 
a disease or injury incurred or aggravated during active 
duty).  


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a low back disorder is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

